NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
STEVEN BROWN (DOING BUSINESS AS LOOKING
GLASS PHOTOGRAPI'IY), h
Plaintiff-Appellee,
V.
SUBURBAN LIFE PUBLISHING, LLC (DOING'
BUSINESS AS SUBURBAN LIFE PUBLISHING
GROUP),
Defendan,t-Appellant. '
2012-1239
Appeal from the United States District Court for the
Eastern Distriot of Pennsy1vania in case no. 10-CV-0245,
Judge Petrese B. Tucker.
Before RADER, Chief Judge, and LINN and PROST, C'ircut`t
Juclges.
RA_DER, Chief Judge.
0 R D E R
Stephen BroWn (“Brown") moves to dismiss this ap-
peal for lack of jurisdiction Suburban Life Pub1ishing,
LLC (“Suburban Life") opposes and moves to transfer this

BROWN V. SUBURBAN LIFE 2
appeal to the United States Court of Appea1s for the Third
Circuit.
Suburban Life is appealing from a final judgment of
the United States District Court for the Eastern District
of Pennsylvania in a copyright infringement case This
court is a court of limited jurisdiction. 28 U.S.C. § 1295
in this case, the district court’s jurisdiction does not arise
in whole or in part under the patent 1aws. Pursuant to 28
U.S.C. § 1631, this court is authorized to transfer the case
to a court in which the appeal could have been brought at
the time it was filed or noticed. This court agrees with
Suburban that transfer is appropriate here.
Accordingly,
IT ls ORDERED THA'1‘:
(1) The motion to dismiss is denied
(2) The motion to transfer is granted. The appeal is
transferred pursuant to 28 U.S.C. § 1631 to the United
States Court of Appeals for the Third Circuit.
(3) All other pending motions are denied as n1oot.
FoR THE CoUR'r
HAY 0 1 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
ccc Andrew D. Cot1ar, Esq. U s c0uR$g£lI?PEALS ma
Michae1 J. Brooks, Esq. ` ins Fsise.c.L cmcu1T
325 MAY 0 1 2012
JAN HORBA\.\f
CLERK